Citation Nr: 0412996	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-19 207	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veterans' Appeals March 1979 decision that 
denied reopening of a claim for service connection for 
epilepsy.

2.  Whether there was CUE in the Board of Veterans' Appeals 
January 1983 decision that denied reopening of a claim for 
service connection for a seizure disorder.  

3.  Whether there was CUE in the Board of Veterans' Appeals 
December 1984 decision that denied reopening of a claim for 
service connection for a seizure disorder.  

4.  Whether there was CUE in the Board of Veterans' Appeals 
May 1987 decision that denied reopening of a claim for 
service connection for a seizure disorder.  


REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

L. Cryan, Counsel

INTRODUCTION

The moving party (veteran) had active service from September 
1956 to September 1957.  This matter comes before the Board 
on the motion for revision or reversal on the grounds of CUE 
in Board decisions dated in March 1979, January 1983, 
December 1984, and May 1987, in which the Board denied 
reopening of claims for service connection for epilepsy or a 
seizure disorder.  The veteran's attorney submitted written 
argument in support of the motion.  

In a March 2003 decision, the Board found that the Board's 
March 1979, January 1983, December 1984, and May 1987 
decisions to deny appeals for reopening of claims for service 
connection for epilepsy or seizure disorder were not clearly 
and unmistakably erroneous.

The moving party appealed the Board's March 2003 decision to 
the Court of Appeals for Veterans Claims (Court).

Based on a joint motion filed by the parties, the Court, in 
an October 2003 Order, vacated and remanded the Board's March 
2003 decision based on a finding that the Board failed to 
provide adequate reasons and bases for its conclusions.  The 
case was returned to the Board.


FINDINGS OF FACT

1.  The veteran filed a motion with the Board in October 2002 
seeking the Board's review of Board decisions dated in March 
1979, January 1983, December 1984, and May 1987, in which the 
Board denied reopening of claims for service connection for 
epilepsy or a seizure disorder, to determine whether those 
decisions involved CUE.

2.  The Board received notice on March 2, 2004 that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of Board decisions dated in March 1979, 
January 1983, December 1984, and May 1987, in which the Board 
denied reopening of claims for service connection for 
epilepsy or a seizure disorder, to determine whether those 
decisions involved clear and unmistakable error should be 
dismissed.  38 C.F.R. § 20.1404(f) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2003), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f) (2003).


ORDER

The motion is dismissed without prejudice to refiling.



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2003).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.


